In an action to recover arrears of support payments due pursuant to a separation agreement entered into between plaintiff and defendant Abel Trestyn, and against others who have allegedly secreted funds belonging to Abel Trestyn, (1) the said defendant appeals from so much of an order of the Supreme Court, Kings County, entered May 6, 1976, as denied his motion to dismiss the complaint and (2) defendants Judy Kleiner, also known as Judy Trestyn,0 and Safer Meat and Poultry Corp. appeal from so much of the balance of the said order as, in dismissing the complaint against them, did so without prejudice to an application by plaintiff for leave to replead on proper papers. Order affirmed insofar as appealed from, with $50 costs and disbursements. We agree with the determination at Special Term that the portion of the separation agreement providing for the payment of the wife’s legal fees in the divorce proceeding is not violative of section 5-311 of the General Obligations Law. Appellants may, upon plaintiff’s application for leave to serve an amended pleading, raise any objection as to the timeliness of such motion. Martuscello, Acting P. J., Latham, Margett, Damiani and Titone, JJ., concur.